                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


 MILWAUKEE CENTER FOR INDEPENDENCE,
 INC.,

 Plaintiff,

 v.                                                         Case No.: 15-cv-1479-LA

 MILWAUKEE HEALTH CARE, LLC; AND
 WILLIAM NICHOLSON,

 Defendants.


                   MCFI’s Notice of Motion and Motion For Charging Orders


        Pursuant to Fed. R. Civ. P. 69(a)(1) and Wis. Stat. § 183.0705, Plaintiff Milwaukee Center

for Independence (“MCFI”), by its attorneys, Gass Weber Mullins LLC, moves for an order

charging defendant William Nicholson’s interests in limited liability companies with payment of

the unsatisfied amount of MCFI’s September 18, 2018 judgment against Mr. Nicholson.

        The grounds for this motion are set forth in the accompany brief, table of unpublished

authorities, and the pleadings and records already on file with this Court.

        Dated this 18th day of April, 2019.

                                                      GASS WEBER MULLINS LLC
                                                      Attorneys for Plaintiff



                                                      By: s/ Stephen T. Trigg
                                                          Ralph A. Weber, SBN 1001563
                                                          Stephen T. Trigg, SBN 1075718




              Case 2:15-cv-01479-LA Filed 04/18/19 Page 1 of 2 Document 165
Contact Information:
Gass Weber Mullins LLC
241 N. Broadway, Suite 300
Milwaukee, Wisconsin 53202
Ph.: 414-223-3300
Fax: 414-224-6116
Email: weber@gwmlaw.com
       trigg@gwmlaw.com




                                      2

        Case 2:15-cv-01479-LA Filed 04/18/19 Page 2 of 2 Document 165
